DETAILED ACTION
Receipt is acknowledged of Applicant’s: (a) amendments to the claims, remarks, and RCE, filed on 1 March 2021; and (b) IDS, filed on 20 March 2021. 
The objection to the claim has been withdrawn in view of the amendments to the claims.  
Applicant’s remarks have been considered but are moot in view of the new grounds of rejection necessitated by amendment.
Please note that after further consideration, the rejection under 35 USC 101 has been reinstated for the reasons discussed below.   
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 March 2021 has been entered.
*  *  *  *  *
Claim Interpretation
	Independent claim 1 is directed to a detoxifying composition for oral administration comprising pepper plant inflorescence stems and orthosiphon leaves – either dried and/or as a liquid or dry extract.  The stems are only from the pepper plant Piper nigrum.  The claim uses the open transition phrase “comprising” and is thus open to any elements in addition to those explicitly enumerated.  
*  *  *  *  *
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5 and 11-13 are rejected under 35 U.S.C. 101 because the claimed
invention is not directed to patent eligible subject matter. Based upon an analysis with
respect to the claim as a whole, claim 1 does not recite something significantly different
than a judicial exception. The instant claims are analogous to Claim 1 of Example 6 (Bacterial Mixtures) of the USPTO Subject Matter Eligibility Examples (see pages 8-9 of the “Nature-Based Products” section).  The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s “2014 Interim Eligibility Guidance” dated December 16, 2014 (hereafter “Guidance”, see also 79 FR 74618 (Dec. 16, 2014); for more information please see http://www.uspto.gov//law//_guidance_subject_matter_eligibility.jsp
Claim Interpretation
Claim 1 is directed to a detoxifying composition for oral administration comprising pepper plant inflorescence stems and orthosiphon leaves – either dried and/or as a liquid or dry extract.  The stems are only from the pepper plant Piper nigrum.  Claim 3 is
directed to an extract of said inflorescence with a polar solvent. Claim 5 is directed to a
drinkable composition.
Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter
(see, e.g., 79 FR 74621)?
Yes, the instant claims are directed to a statutory patent-eligible subject matter
category, namely a composition of matter.
Step 2A:
Prong One: Does the claim recite an abstract idea, law of nature, or
natural phenomenon?
Yes, the claim is directed to a natural phenomenon, namely
naturally-occurring plant material.
Prong Two: Does the claim recite additional elements that integrate the
judicial exception into a practical application?
No, the claim is directed to oral administration of a natural product
alone, e.g. dried pepper plant inflorescence stems.
Step 2B: Does the claim recite additional elements that amount to significantly
more than the judicial exception (see, e.g., 79 FR 74621)?
No, the claim does not recite additional elements that amount to significantly more than the judicial exception. For example, drying and extraction are routine and conventional processes in the art (see obviousness rejections, above).  Additionally, there is no indication in the specification that the claimed mixture of plant products has any characteristics (structural, functional, or otherwise) that are different from naturally occurring plant products.  Thus, the mixture does not have markedly different characteristics from what occurs in nature, and is a “product of nature” exception.    
Therefore, the composition is not significantly more than the judicial exception.
Factors for determining if the claim directed to a product of nature, as a whole,
recites something significantly more than the judicial exception, are provided in the
Guidance (see also, 79 FR 74623; see esp. 79 FR 74623 at §I.A.3.b).
In sum, when the relevant considerations are analyzed, they weigh against a
significant difference. Accordingly, claims 1, 3-5 and 11-13 do not qualify as eligible
subject matter.
*  *  *  *  *
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0335696 (“Yagi”) (currently of-record) in view of US 2011/0151033 (“Gehling”) (currently of-record).  
	Yagi teaches methods of using Advanced Glycation End products (AGEs) for, e.g., treating or reducing the likelihood of diseases (see abstract).
	The disclosed composition may comprise antioxidants (suggesting detoxifying) such as pepper (e.g. black pepper) (see [0044]).  Yagi explains, “[w]hen the AGEs-degrading agent of the present invention further contains the antioxidant, the AGEs-degrading agent can further inhibit the acceleration of AGEs production caused by oxidative stress other than glycation reactions, for example.”  See [0044].  The disclosed pepper is Piper nigrum (see [0080]).  Regarding claim 1, an extract of Piper nigrum may be obtained from, e.g., the spike (inflorescence stem) of the plant (see [0080]). 
	Regarding claim 3, the extraction solvent may be a polar solvent such as water and lower alcohol (see [0084]).  
Regarding claim 5, the extract and AGEs-degrading agent may be in the form of a liquid (see [0090] and [0092]).
	Regarding the total amount of polyphenols derived from the inflorescence stem recited in claims 4, 12, and 13, Applicants’ composition, as claimed, contains the same components in the same configuration as the prior art.  Properties are the same when the structure and composition are the same.  In re Fitzgerald, 205 USPQ 594.  
	Yagi differs from the instant claims in that it does not teach orthosiphon leaves.
	Gehling teaches extracts from orthosiphon for use in the management of cognitive performance (see, e.g., abstract).  
	Regarding amended claim 1, the extract is preferably derived from orthosiphon leaves (see [0009] and [0019]).
Regarding claim 5, the orthosiphon leaf extract of Gehling may be formulated in drinkable form (see [0073] and [0076]).  
	Gehling explains that orthosiphon leaf extract is beneficial as a nutraceutical and/or pharmaceutical therapeutic means for the management of cognitive performance (see [0025]).   
	The orthosiphon leaf extract may be formulated for oral administration (see [0073]).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make the composition for oral administration recited in claim 1 taught by Yagi in view of Gehling.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because Piper nigrum is beneficial as an antioxidant (i.e. detoxifying agent) as explained by Yagi (see above).  Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to add orthosiphon leaves to the composition for management of cognitive performance, as explained by Gehling (see above).  
*
Claims 1, 3, 4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0203151 (“Sharon”) (currently of-record) in view of US 2012/0213871 (“Mitra”) (currently of-record) US 2011/0151033 (“Gehling”) (currently of-record) further in view of Agronomy and Economy of Black Pepper and Cardamom (“Nair”) (currently of-record), as applied to claim 11.  
	Yagi and Gehling are discussed above.
	These references differ from instant claim 11 in that they are silent as to the origin of the pepper plant; however, pepper is known to be found in the Kampot region in Cambodia, as explained by Nair (see page 42, line 11).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make a composition for oral administration comprising dried pepper plant inflorescence stems from the Kampot region of Cambodia and orthosiphon leaves as taught by Sharon in view of Mitra further in view of Gehling further in view of Nair.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because the compound of medicinal interest in Piper longum is present in the female spike (inflorescence), as explained by Sharon (see above).   One of ordinary skill in the art at the time the invention was made would have been motivated to use pepper plants from the Kampot region of Cambodia because they are found in that region, as explained by Nair (see above). Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to add orthosiphon leaves to the composition for management of cognitive performance, as explained by Gehling (see above).  
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615